Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 20, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145036 & (114)(115)                                                                                 Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  _________________________________________                                                               Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  IN RE BRENT, MINORS.                                                                                               Justices
                                                                   SC: 145036
                                                                   COA: 298720
                                                                   Wayne CC Family Division:
                                                                   10-492704

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 7, 2012
  judgment of the Court of Appeals and the applications for leave to appeal as cross-
  appellants are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

         HATHAWAY, J., did not participate because of a familial relationship with the
  referee in this case.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 20, 2012                       _________________________________________
         p0613                                                                Clerk